DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 06/02/2022 responsive to the Office Action filed 03/04/2022 has been entered. Claim 1 has been amended. Claims 6-9 have been canceled. New claim 18 has been added. Claims 10-17 were previously withdrawn. Claims 1-5 and 10-18 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 7-10 filed 06/02/2022, with respect to the rejection of claim 1 under 103 have been fully considered but are not persuasive.
Applicant argues that “Nishitsuji fails to teach that the thermally expandable microspheres 21 are mixed with a binder including a thermoplastic elastomer. Much less does Nishitsuji teach that a mixing ratio of a binder included in the thermal expansion layer 2 is set such that a breaking strength of the thermal expansion layer 2 is greater than a peeling strength of the thermal expansion layer 2 from a base, and the base deforms as the thermal expansion layer 2 distends and the thermal expansion layer 2 is made peelable from the base.” (page 9)
These arguments are found to be unpersuasive because:
Nishitsuji teaches the thermal expansion layer 2 comprising the thermally expandable microspheres 21 mixed with a thermoplastic binder (pg 2 li 46 and 54-55), and the thermal expansion layer 2 is peelable from the base material 1 (Figs. 5 and 7) thus one would appreciate that a breaking strength of the thermal expansion layer 2 is inherently greater than a peeling strength of the thermal expansion layer 2 from a base. Only deficiency of Nishitsuji’s thermal expansion layer is the binder including thermoplastic elastomer. However, Kuroda also teaches a thermoplastic resin for a layer 1 (pg 1 li 24-25), and the base sheet is not particularly limited, and for example, thermoplastic polyurethane resin (which is a well-known thermoplastic elastomer. See “Definition of Thermoplastic elastomer” on Wikipedia.org, 2017) are used (pg 1 li 32), i.e., Kuroda teaches using thermoplastic polyurethane resin as a thermoplastic resin. Thus, one would have found it obvious to use thermoplastic polyurethane resin in the thermal expansion layer as the binder.
Furthermore, Kuroda teaches the base (“resin sheet 3”) which deforms as the biaxially stretched thermoplastic resin base sheet 1 distends. Thus, the combination meets the claim.

Claim Objections

Claims 1 and 3 are objected to because of the following informalities: 
Applicant has been advised to delete “and including a thermally expandable material” in line 4 of claim 1 since this limitation is redundant; and
Applicant has been advised to delete “a binder included in the thermally expansive layer is a thermoplastic elastomer” in lines 2-3 of claim 3 since this limitation is redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (JPS59192530A_Machine Translation) in view of Nishitsuji (JPH02179789A_Machine Translation). Additional supporting evidences provided herewith by “Definition of Polyvinyl Chloride” on Wikipedia.org, https://en.wikipedia.org/wiki/Polyvinyl_chloride (2017), and “Definition of Thermoplastic elastomer” on Wikipedia.org, https://en.wikipedia.org/wiki/Thermoplastic_elastomer (2017).

With respect to claim 1, Kuroda teaches a formable resin sheet (Figs. 3 and 4) on which a profile pattern is formed (Abstract), comprising:
a base (“a resin sheet 3”) made from a resin (pg 3 li 93-94); and
a biaxially stretched thermoplastic resin base sheet 1 provided on a first side of the base (pg 3 li 91 and pg 1 li 24-25).
Kuroda further teaches that after the biaxially stretched resin base sheet 1 having a print pattern printed with the ultraviolet curable resin ink 2 is irradiated with ultraviolet rays from the front surface another resin sheet 3 is laminated on the back surface thereof, and then heating the sheet under non-stretching, when the stretched sheet substantially shrinks only the sheet portion having no printed pattern on the surface, and has a printed pattern on the surface, the resin sheet 3 shrinks at the same time, thus forming an uneven pattern in perfect synchronization with the printed pattern (pg 3 li 81-83 and 91-98, Figs. 3 and 4).

Kuroda further teaches that the biaxially stretched thermoplastic resin base sheet 1 is not particularly limited, and has various additives, fillers, etc. (pg 1 li 29-34), but Kuroda is silent to a thermally expansive layer including a thermally expandable material mixed with a binder, the binder including a thermoplastic elastomer, wherein a peeling strength of the thermally expansive layer from the base is a degree at which the thermally expansive layer is peelable from the base and at least a degree at which the base is deformable in accordance with distension of the thermally expansive layer, and a mixing ratio of the binder included in the thermally expansive layer is set such that a breaking strength of the thermally expansive layer is greater than the peeling strength of the thermally expansive layer from the base, such that the base deforms as the thermally expansive layer distends and the thermally expansive layer is made peelable from the base.
In the same field of endeavor, three-dimensional image forming sheet, Nishitsuji teaches that a three-dimensional image forming sheet comprises a sheet like base material 1 and a thermal expansion layer 2 which including heat-expansible microspheres 21 and a thermoplastic resin (pg 2 li 46 and 54-55), and in order to form a stereoscopic image on this sheet, as shown in Fig. 2, a desired image 4 is formed on the surface of the surface protective layer 3 by using an image forming material having high light absorption, then light is illuminated on the surface protective layer 3 side of the stereoscopic image forming sheet by a light irradiation device, as a result, the portion corresponding to the image-forming portion of the thermal expansion layer 2 is selectively heated due to the difference in light absorption, the thermally expandable microspheres 21 in that portion expand, and only the image-forming portion rises to form a three-dimensional object (pg 2 li 60-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Nishitsuji’s thermal expansion layer 2 for Kuroda’s resin base sheet 1 and additionally perform printing a desired image on the surface of the thermal expansion layer by using an image forming material having high light absorption and selectively heating the printing portion so as to make the thermally expandable microspheres in that portion expand for the purpose of effectively forming a profiled pattern on the sheet. It has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Furthermore, Nishitsuji, in another embodiment, teaches that the base material comprises an adhesive layer 52, and only the release paper 51 is peeled off from the adhesive layer 52 so that it is attached to the window glass or the like of a car by 52 (pg 3 li 95-98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an adhesive layer between the thermal expansion layer and the base in order to peel off the base and attach the thermal expansion layer having the profiled pattern to other desired place.
Even if the combination does not specifically teach that a breaking strength of the thermally expansive layer is greater than a peeling strength of the thermally expansive layer from the base, since Nishitsuji teaches that the thermally expansive layer is detachable so peelable from the base, the one having ordinary skill in the art would have found it obvious to make a breaking strength of the thermally expansive layer greater than a peeling strength of the thermally expansive layer from the base for the purpose of peeling the thermally expansive layer off from the base. 
Furthermore, it is noted that this claimed limitation “the base deforms as the thermally expansive layer distends and the thermally expansive layer is made peelable from the base.” in lines 10-11 is not a structure of the product but a method of use, thus it is an intended use since the claimed product is capable of the claimed operation. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Nishitsuji teaches that the binder of the thermally expansive layer is a thermoplastic resin, but silent to a thermoplastic elastomer. However, Kuroda also teaches a thermoplastic resin for a layer 1 (pg 1 li 24-25), and the base sheet is not particularly limited, and for example, thermoplastic polyurethane resin (which is a well-known thermoplastic elastomer. See “Definition of Thermoplastic elastomer” on Wikipedia.org, 2017) are used (pg 1 li 32), i.e., Kuroda teaches using thermoplastic polyurethane resin as a thermoplastic resin. Thus, one would have found it obvious to use thermoplastic polyurethane resin in the thermal expansion layer as the binder.

With respect to claim 2, the combination as applied to claim 1 above does not explicitly teach that the breaking strength of the thermally expansive layer is at least two-times the peeling strength of the thermally expansive layer from the base. However, one would have found it obvious to select the optimum ratio between a breaking strength and a peeling strength of the thermally expansive layer by routine experimentation for the purpose of peeling the thermally expansive layer off from the base without any damage of the thermally expansive layer. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claims 3 and 18, Kuroda as applied to claim 1 above teaches that the base (“3”) comprises a thermoplastic resin (“vinyl chloride resin”, pg 3 li 93-94, See “Definition of Polyvinyl Chloride” on Wikipedia.org, 2017). Kuroda also teaches a thermoplastic resin for a layer 1 (pg 1 li 24-25), and as recited in claim 1, the combination suggests that the binder included in the thermally expansive layer is a thermoplastic elastomer (“thermoplastic polyurethane resin”).

With respect to claim 5, it is noted that the claim does not recite any positive structure of the formable resin sheet. Since Kuroda teaches that the base (“3”) is deformable in accordance with distension of the thermally expansive layer (“the resin sheet 3 shrinks at the same time, thus forming an uneven pattern in perfect synchronization with the printed pattern”, pg 3 li 96-98, Figs. 3 and 4), the modified sheet in the combination inherently has the amount of deformation of the base and a distension height of the thermally expansive layer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (JPS59192530A_Machine Translation) in view of Nishitsuji (JPH02179789A _Machine Translation) as applied to claim 1 above, and further in view of Hado et al. (JP2004299748A_ Machine Translation).

With respect to claim 4, Kuroda as applied to claim 1 above teaches that the base (“3”) is deformable in accordance with distension of the thermally expansive layer (“the resin sheet 3 shrinks at the same time, thus forming an uneven pattern in perfect synchronization with the printed pattern”, pg 3 li 96-98, Figs. 3 and 4), but does not specifically teach that an amount of deformation in a height of the base when the base deforms is greater than a distension height of the thermally expansive layer when the thermally expansive layer is distended.
In the same field of endeavor, forming a molded product comprising foamed polymer resin sheet that expands with heating, Hado teaches that the foamed thermoplastic polymer resin layer 2 of the obtained heat-insulating paper molded article has an expansion ratio of about 8 times, a thickness of about 1.1 mm, and a molded article having a tray shape (11 cm long, 11 cm long) (Pa [0053] and Figs. 1-2), that is, a height of a protrusion of the base formed as a result of deformation of the base is greater than an amount of change in a thickness of the thermally expansive layer resulting from distention. Further, Hado teaches that the elongation of the base allows for complicated molded products to be obtained (Pa [0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the height of a protrusion of the base resulting from deformation to be greater than an amount of change in a thickness of the thermally expansive layer resulting from distention, as taught by Hado, for the benefit of fabricating complicated molded products.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742